Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A, W, and 5 in the reply filed on November 10, 2022, is acknowledged.
Claims 16-20 are withdrawn as being directed to non-elected groups or species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “communication device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “handheld body” is not in the Spec.  The term “handle” appears in the Spec, but the Examiner does not know for sure whether or not this is the same as the “handheld body”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication device” in claim 1 (device is a nonce term, the term is modified by functional language “configured to provide procedure data to an external device via the communication device”, and no structure is claimed to perform the function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed below, the “communication device” is not provided in the original disclosure.  While the claims are part of the original disclosure, because the term invokes 112(f), the corresponding structure must also be present.  Because it is not, the Examiner asserts that application was not in possession of the claimed subject matter at the time of filing.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “communication device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure fails to mention what the communication device may be from a structural standpoint.  There is no drawing showing the communication device in the handheld body as claimed.  This may be a situation where inconsistent language between the claims and the Spec is creating the problem, but at this time, the structure is not shown or disclosed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 8 appears to include a contradiction by claiming “a signal amplifier positioned within the handheld body and proximate to the camera at the distal tip of the shaft” where it is not clear how the amplifier can be in the handheld portion and near (proximate) to the camera at the distal tip of the shaft.  Applicant’s Fig. 17C shows the amplifier 719 in the handle and the distal tip 714 at the opposite end.  The Examiner assumes based on the disclosure that the amplifier is not necessarily near the camera, but that it is disposed on the distal end of the handheld body.  As written, the claim implies that the amplifier is both in the handle and in the shaft’s distal tip.  Appropriate correction is required.
Claim 12 states “the optical shield extends outwards from the distal tip along the lateral axis of the distal tip and shields” where “and shields” is incomplete.  The claim is not clear as to what is being shielded.  It appears as though this was done in error, and the Examiner assumes that part (c) describes the function of the shield.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barbato et al. (US 2017/0280988) in view of Rice et al. (US 6,537,207) and Modell et al. (US 2004/0186382).
Regarding Claim 1, Barbato discloses:
An endoscope system comprising: 
(a) an endoscope (1815) comprising a handheld body (1810), a sheath receiver positioned at a distal end of the handheld body (the distal end of 1810 connects to a sterile sheath 1845 as seen in Fig. 19A), a shaft extending from the sheath receiver and having a distal tip (1815 extends from the connection as seen in Fig. 19A and ends with a distal tip); 
(b) a control board (1810 includes electronics for performing various functions; see Paragraph 0014) positioned within the handheld body; 
(c) a communication device positioned within the handheld body, communicatively coupled to the control board, and configured to provide procedure data to an external device via the communication device (1855 is procedure data communicated to and from the control board as shown in Fig. 19A); 
(d) a sheath (1845) configured to be removably installed on the shaft, wherein, when the sheath is installed on the shaft: 
(i) a proximal end of the sheath couples to the sheath receiver such that the shaft is fully enclosed (the sheath is a sterile barrier and is shown enclosing the scope 1815 in Fig. 19A).
Barbato does not explicitly disclose a camera at the distal tip of the shaft, wherein the shaft of the endoscope is rigid; and wherein the control board is communicatively coupled to the camera, via a cable set that runs within the shaft, to receive image data.
Rice teaches using a rigid optical probe with a camera in the distal tip of the shaft having a cable (18) that runs the length of the shaft back to the handle (Col 5 Lines 47-48 indicating the use of a rigid scope; Col 5 Lines 55-58 discussing placing the camera at the distal end) having a similar sterile sheath (34).  Rigid probes are well-known in the art and provide substantially stability during insertion.  Placing cameras at the distal end of endoscopes has become commonplace as such chips have become less expensive to manufacture.  These chips often replace more complex lens systems allowing for smaller diameter devices.  The cable is used to relay the signal to the proximal end of the device for processing.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbato’s device to include Rice’s rigid scope with a distal camera and corresponding cable.  Such modifications incorporate well-known features into Barbato’s device.  Rigid probes offer more stability over flexible probes and distal cameras have become standard as the chip-on-a-stick technology has become less expensive.
Barbato also fails to disclose an optical interface at a distal end of the sheath and (ii) the optical interface is positioned proximate to and substantially perpendicular to an optical axis of the camera.  This is almost necessarily true, however, in that for Barbato to function as intended, the distal end of the sheath 1845 needs some optical interface for the underlying endoscope to work.  If the sheath did not have such an interface, the scope would be useless.  If the distal end of the sheath were open, the sheath would be worthless as a sterile barrier.  In any event, Rice teaches using a transparent head 37.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbato’s sheath to include an optical interface.  Such a modification ensures the endoscope can obtain images from the distal end of the device while allowing the sheath to provide a sterile barrier.
Barbato, finally, does not disclose wherein a processor of the control board is configured to determine that the sheath is installed on the endoscope and usable for a procedure and, in response: (i) cause the camera to capture a set of image data during a procedure performed with the endoscope; and (ii) cause the set of image data to display on a display of the external device.  
Modell teaches using a marker (530 or 550) on a sheath where the marker includes a variety of information and the system determines the readiness of the system (Paragraph 0191).  One such readiness condition is the absence of a sheath or malposition of the sheath (Paragraph 0191).  Also, the marker may include information related to the procedure for which the sheath is intended (see Paragraphs 0192 and 0195).  When combined with Barbato, once the sheath is in place and deemed ready, the camera operates to acquire images and have them displayed on an external device (see Barbato display 1870).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbato’s device to include Modell’s marker and processor.  Such a modification provides a means for ensuring that the proper sheath is being used for the current procedure and that the sheath is properly attached to the underlying scope prior to use.

Regarding Claim 2, Barbato as modified discloses wherein: (a) the sheath receiver comprises a first sheath coupling that is communicatively coupled to the control board (see Barbato Paragraph 0123 discussing non-imaging sensors 1897 including various types of sensors and wherein the sheath 1845 can have identifiers read by the system; Modell Paragraph 0191 and Fig. 19A where the probe includes sensors for recognizing the data on the marker and Fig. 19 showing marker 550 aligning with reader 552); and (b) the sheath comprises a sheath memory (Modell’s sheath includes a bar code or other means for storing the information about the sheath; see Paragraphs 0190-0191) that is configured to store a feature dataset (Modell Paragraph 0192), and that comprises a second sheath coupling (Modell discloses having a reader 552 or other means for retrieving the data from the marker 530/550), wherein the sheath memory is positioned such that the first sheath coupling couples with the second sheath coupling when the sheath is installed on the endoscope (Modell Paragraphs 0189-0190); wherein the processor is further configured to: (i) receive the feature dataset from the sheath memory (Modell Paragraph 0192 indicating that the marker includes sheath information that is then received by the probe); and (ii) determine that the sheath is installed on the endoscope and usable for a procedure based on the feature dataset (Modell Paragraph 0191-0192 discussing the readiness of the probe and the marker having information related to the intended use of the probe).

Regarding Claim 4, Barbato as modified discloses wherein the feature dataset is associated with a particular procedure type (see Barbato Paragraph 0110 discussing various procedure information and Modell Paragraph 0192), and wherein the feature dataset describes one or more image processing features that are applicable to the particular procedure type (see Barbato Paragraphs 0110 and 0123 discussing various image processing as part of the procedure information and Modell Paragraph 0192 discussing how the probe may adjust based on the modality and 0195 discussing the sheath/probe combination), and one or more pre-configured settings for the endoscope that are applicable to the particular procedure type (see Barbato Paragraph 0110 discussing the procedure data communicated to the endoscope).  Barbato and Modell discuss controlling parameters related to image processing, and Barbato discloses and (ii) provide the feature dataset to the external device, wherein the feature dataset is configured to cause the external device to perform the one or more image processing features when displaying the set of image data on the display (Paragraph 0110 discussing performing image processing functions via 1865 on external device 1860).
They do not explicitly disclose wherein the processor is further configured to: (i) configure one or more endoscope settings for the particular procedure type based on the feature dataset, wherein the one or more endoscope settings comprise one or more of camera resolution, camera frame rate, illumination output, and control mapping for a set of buttons of the endoscope.  The Examiner considers these to be known image processing settings and Barbato discusses controlling illumination parameters in particular (Paragraph 0110).  Whether or not those are for the endoscope or the sheath, the references are clear that the combination of the sheath and the scope are used to determine the particular image processing for the procedure.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbato’s system to include one or more of camera resolution, camera frame rate, and illumination output.  These parameters are known in the art and Barbato explicitly discusses illumination parameters, such as contrast enhancement, fiber edge visibility reduction, and the control of illumination.

Regarding Claim 5, Barbato as modified discloses wherein: (a) the sheath receiver comprises a first sheath coupling (1840) that is communicatively coupled to the control board; (b) the sheath comprises: (i) a second sheath coupling (1836) positioned such that the first sheath coupling couples with the second sheath coupling when the sheath is installed on the endoscope; and (ii) a light source (1837) coupled to an exterior of the sheath at the distal end of the sheath (see Figs. 19A-C); and (d) the processor is further configured to selectively control output of the light source when the sheath is installed on the endoscope (see Paragraph 0110, the CCU control of illumination 1835 or 1837).  Barbato does not explicitly disclose (c) the sheath sidewall comprises a second cable set that connects the second sheath coupling to the light source.  However, some communication means is required between the CCU and the light.  Rice includes a cable 18 and discusses using a cable running to a light at the distal end (Col 6 Lines 1-4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbato’s sheath to include a cable for the light source.  Such a modification provides a communication means between the processor and the light to control the light’s parameters.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barbato et al. (US 2017/0280988), Rice et al. (US 6,537,207), and Modell et al. (US 2004/0186382), as applied to claim 1 above, and further in view of Usami et al. (US 2009/0256934).
Barbato, Rice, and Modell disclose the invention substantially as claimed as stated above.  They fail to explicitly disclose wherein the processor is further configured to: (a) during the procedure, receive a portion of the set of image data as an analog signal from the camera; (b) encode the portion into a digital signal; (c) perform at least one image processing modification to the portion; and (d) provide the modified digitally encoded portion to the external device to cause the set of image data to display on the display of the external device.  Usami teaches an endoscope with a CCD having an A/D circuit for converting analog to digital and an additional processing circuit prior to an external monitor (see Fig. 12, but the other figures show similar configurations).  This configuration is known in the art for converting from an analog to a digital signal to allow for image processing prior to display.  Image processing is varied, but can include noise reduction, gamma correction, and various other functions.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbato’s device to include Usami’s processing features.  Such a modification incorporates standard electrical modules into the device for performing standard conversion and processing of signals prior to display.

Regarding Claim 8, Barbato as modified further discloses wherein: (a) the endoscope comprises a signal amplifier (Usami 202) positioned within the handheld body and proximate to the camera at the distal tip of the shaft (Usami Fig. 12), in order to minimize a length of the cable set coupling the camera to the amplifier (intended result without adding structure); and (b) the signal amplifier is configured to amplify the analog signal of the portion (Usami Fig. 12 shows the amplifier prior to A/D circuit), and provide the amplified portion to the control board (Usami’s amplified signal continues on to the other processing components). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barbato et al. (US 2017/0280988), Rice et al. (US 6,537,207), Modell et al. (US 2004/0186382), and Usami et al. (US 2009/0256934), as applied to claims 1 and 7-8 above, and further in view of Kagawa et al. (US 5,873,816).
Barbato as modified discloses the invention substantially as claimed as stated above.  The combination does not explicitly disclose wherein the handheld body comprises an electrical ground, and wherein: (a) the shaft is comprised of a metal that provides passive signal shielding of the cable set positioned therein; (b) substantially the entire length of the cable set is contained within the shaft; and (c) a ground cable within the handheld body couples the proximal end of the shaft to the electrical ground of the handheld body.  Kagawa teaches an endoscope system with a metal tube as part of the shaft that surrounds the cable and is connected to a ground at the proximal end (see Fig. 4A showing metal tube 25 and or endoscope tube 24 is made of metal that acts as a shield, ground line 25a, and ground 3a).  Such shields and grounding are known in the art for both shielding the signal from the camera to reduce noise and to protect the patient and user from burns.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbato’s device to include Kagawa’s shielding and grounding.  Such a modification provides protection against burns and shields the signal from the camera to reduce noise and interference.  Also, the Examiner notes that these components, such as 25a and 3a, would be incorporated into Barbato’s handle as that is where the processor is located.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barbato et al. (US 2017/0280988), Rice et al. (US 6,537,207), Modell et al. (US 2004/0186382), and Usami et al. (US 2009/0256934), as applied to claim 1 above, and further in view of Jinshan (CN 209172249, English translation provided).
Barbato as modified discloses the invention substantially as claimed as stated above.  The combination does not explicitly disclose wherein the endoscope further comprises a set of light emitting diode (“LED”) illuminators positioned at the distal tip of the shaft and configured to provide illumination in a direction substantially parallel to the optical axis of the camera, wherein: (a) the set of LED illuminators are communicatively coupled to the control board via the cable set; and (b) the processor is configured to selectively control the output of the set of LED illuminators; and wherein the camera is positioned at a first point of the longitudinal axis of the distal tip that is the most distal point, and wherein the set of LED illuminators are positioned at a second point of the longitudinal axis of the distal tip that is a less distal point.
The Examiner notes that LEDs are common in the art as they can be made small and generate less heat than older lamps used with endoscopes.  Also, Rice teaches placing lights at the distal end of the endoscope (Col 6 Lines 1-4).  Jinshan teaches using LEDs 61 on a board that is proximal to the camera 5.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbato’s scope to include distal LEDs with a distal camera.  Such a modification uses known elements (LEDs) in a standard manner.  Connecting the lighting back to the processor allows the processor to control illumination (see Barbato Paragraph 0110 discussing having the CCU control illumination). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barbato et al. (US 2017/0280988), Rice et al. (US 6,537,207), and Modell et al. (US 2004/0186382), as applied to claim 1 above, and further in view of Li et al. (US 2017/0136136).
Barbato, Rice, and Modell disclose the invention substantially as claimed as stated above.  They fail to explicitly disclose a point-of-care sterilization cabinet configured to be transported to the location of the procedure by hand, wherein the point-of-care sterilization cabinet comprises: (a) a drawer configured to store a plurality of endoscopes, including the endoscope; and (b) an ultraviolet light emitter positioned to project ultraviolet light towards the plurality of endoscopes stored in the drawer when the drawer is closed.  Li teaches using a portable, drawer-type sterilization cabinet (Paragraphs 0007 and 0034) using UV lights (Paragraph 0034) for various medical devices (Paragraph 0033).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barbato’s system to include Li’s sterilization cabinet.  Such a modification provides a means for sterilizing the device prior to use.
The Examiner also notes that whether the claim scope is intended to encompass a drawer for storing a plurality of scopes at the same time or simply scopes of different sizes/shapes at different times, the feature is obvious.  Both changing the size of the drawer to allow for more devices and duplicating the number of chambers within the cabinet is obvious as this is simply duplicating a part to yield predictable results.  Some procedures require more than one device such that a larger cabinet would allow for those devices to be sterilized in one location.  

Allowable Subject Matter
Claims 3, 6, and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 requires storing at least a portion of the set of image data on the sheath memory.  Modell’s marker is a barcode or equivalent.  Barbato’s sheath information may not be a barcode, but neither reference discusses storing the set of image data on the sheath memory.  While not necessarily disposable, no reason is supplied for making such a modification to the sheath as image data would more reasonably be stored in the processing units.
Claim 6 requires a specific sheath channel configuration and connection.  While sheaths with channels are generally known, there is no reason or combination in the prior art that would apply to Barbato.
Claims 12-14 claim an optical shield or hood.  Shielding incident rays from the camera is necessary for proper functioning, but the exact configuration in combination with claim 11 is not shown.  These features taken in isolation may be considered obvious, but the claims depend from 11 and require those features as well.  This would require modifying Jinshan.  The exercise becomes one more of hindsight than obviousness as these features would be addressed more because of Applicant’s claims than what the art discloses.
For at least these reasons, the claims would be allowable assuming the 112b rejection is also overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References showing amplifiers as claimed: Komatsu (US 4,699,125), Kikuchi (US 5,007,407); and Higuchi et al. (US 6,734,894); References showing ground an endoscope and reasons for doing so: Campbell (US 6,712,758) and Yamashita et al. (US 2008/0051634); Light shielding of cameras: Robertson (US 2010/0286475), Viebach et al. (US 2017/0127915), Herriges et al. (US 2020/0305699), and Winegar et al. (US 2021/0161555); sheath with identification means: Aruga et al. (US 2017/0367564), Magee et al. (US 2014/0276603), Ashida et al. (US 2013/0158349), Gill et al. (US 2008/0064925), Oz (US 2007/0085686), Nordstrom et al. (US 6,847,490), and Leonard et al. (US 2004/0231772).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795